SULLIVAN & CROMWELL LLP

TELEPHONE: 1-212-558-4000

  
   
   

  

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:_

 

FACSIMILE: 1-212-558-3588 Nee ¢
WWW SULLCROM.COM Cw .

LOS ANGELES * PALO ALTO * WASHINGTON, D.c.

 

BRUSSELS * FRANKFURT * LONDON * PARIS.
BEIJING * HONG KONG * TOKYO

MELBOURNE * SYDNEY

February 14, 2020

Via CM/ECE and E-mail

Hon. Analisa Torres,
Daniel Patrick Moynihan United States Courthouse,
Courtroom 15D,
500 Pearl St.,
New York, NY 10007-1312.

Re: Liqui-Box, Inc., et al. v. David S. Smith (Ireland) Unlimited Co..,
et al., 19-cv-7069-AT

 

Dear Judge Torres:

I write on behalf of Counterclaim Plaintiffs (collectively, “DS Smith”) in
the above-captioned matter to respectfully request the Court’s authorization to file a
redacted copy of the parties’ joint letter in response to the Court’s February 13, 2020
Order (the “Letter”). The Letter would disclose, in whole or in part, material designated
by both parties as “Confidential” or “Highly Confidential” under the September 3, 2019
Stipulated Confidentiality and Protective Order (ECF No. 36).

Respectfully,

/s/ Thomas C. White
Thomas C. White
Counsel for
Counterclaim Plaintiffs

ce: Counsel of record (via CM/ECF and e-mail)

GRANTED.
SO ORDERED.

Dated: February 18, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

DATE FILED:_ 2/18/2020

]
|
